Title: Thomas Jefferson to Edmund Bacon, 28 July 1819
From: Jefferson, Thomas
To: Bacon, Edmund


          
            Dear Sir
            P. Forest July 28. 19.
          
          I am now anxious for the carpenters to come on as soon as they shall have done the jobs mentioned in my letter to mr Meeks. we have a horse which has been raised here 3. years old this month, of tolerable figure, great size & promising qualities for a riding horse. I am putting him into the hands of a neighbor to learn him to pace & shall take him down with me when I return. I would therefore not have you to send Wellington here at all, as I had desired. I shall be at Monticello by the 15th of Sep. and imagine you will not have set off before that on your visit to Missouri. in the mean while I shall be glad to learn from you from time to time the progress in collecting & paying my debts & the progress and state of things under your charge. the mail for Lynchburg leaves Charlottesville early Sunday mornings & gets to Lynchburg Monday evening. it leaves Lynchburg again Thursday evenings and gets to Charlsve Saturday evenings, so that you can have answers from here in a week. I salute you with great friendship
          
            Th: Jefferson
          
        